Orders modified, with costs to appellant in all the courts, to provide that the appellant was entitled to retain his lien upon the papers in the action to protect his right to compensation for the value of services already performed, unless such services were otherwise secured or paid for, and was further entitled to be protected by an order providing for a present determination fixing the value of his services. No opinion.
Concur: POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN and CROUCH, JJ. Not sitting: HUBBS, J.